Opinion filed April 19, 2018




                                                 In The


            Eleventh Court of Appeals
                                             ____________

                                      No. 11-18-00071-CV
                                             ____________

    IN RE OCCIDENTAL OIL & GAS CORPORATION ET AL.


                                Original Mandamus Proceeding


                           MEMORANDUM OPINION
        Relators have filed in this court an agreed motion to dismiss this proceeding.
In the motion, Relators state that the parties mediated the underlying dispute and
executed final settlement documents.
        We grant Relators’ motion and dismiss this mandamus proceeding.


April 19, 2018                                                              PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.